Citation Nr: 0637440	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fatty tumors, to 
include as a result of exposure to an herbicide agent.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO, in pertinent part, denied 
service connection for fatty tumors and PTSD.

In various statements, the veteran has raised claims of 
entitlement to numbness of the bilateral legs and liver 
problems due to his exposure to an herbicide agent in 
service.  The veteran has also raised a recent claim for 
total disability compensation based on individual 
unemployability (TDIU).  As these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The competent medical evidence of record does not contain 
any current diagnosis of fatty tumors.




CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).

2.  The criteria for the establishment of service connection 
for fatty tumors, to include as a result of exposure to an 
herbicide agent, are not met.  38 U.S.C.A.       §§ 1110, 
1116, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  An 
additional VCAA letter was sent in November 2005.  The 
veteran was further notified to submit any additional 
evidence in his possession that pertained to his PTSD claim.  
Finally, a letter consistent with the notice provisions of 
Dingess was sent in June 2006.  Specifically, the veteran was 
notified of how disability ratings and effective dates are 
assigned. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical and personnel 
records; VA outpatient treatment reports dated between 1980 
and 2005; reports of VA examination dated between 1977 and 
2005; lay statements; and private medical records from Dr. 
TT, Dr. JBH, Dr. TC, Charleston Area Medical Center, 
Information Professionals, Dr. TAW, Carepoint Physicians, 
Inc., Dr. S, and Dr. DR.  The veteran denied the opportunity 
to present personal testimony in support of his claim.  See 
VA Form 9 received in March 2004.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  



Analysis

The veteran contends that he is entitled to service 
connection for fatty tumors.  Specifically, he asserts that 
the claimed disorder is the result of exposure to Agent 
Orange during his active duty service in Vietnam.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the veteran's service medical 
and personnel records; VA outpatient treatment reports dated 
between 1980 and 2005; reports of VA examination dated 
between 1977 and 2005; lay statements; and private medical 
records from Dr. TT, Dr. JBH, Dr. TC, Charleston Area Medical 
Center, Information Professionals, Dr. TAW, Carepoint 
Physicians, Inc., Dr. S, and Dr. DR.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal as to this issue will be denied.  In 
this regard, the veteran's DD-214 indicates that he entered 
service in November 1967 and was discharged in July 1976.  
The veteran served in Vietnam from October 1968 to October 
1969.  The veteran received the Vietnam Service Medal with 
four bronze stars and the Vietnam Campaign Medal with 60 
device.  Therefore, having served in the Republic of Vietnam, 
the veteran is presumed to have been exposed during his 
period of service to an herbicide agent.  38 U.S.C.A. § 
1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been meet, which shall be 
explained in greater detail below.  38 C.F.R. § 3.303(a).  
The Board finds that though the veteran has claimed that he 
has fatty tumors, which are associated with herbicide 
exposure, there is no medical evidence of record that the 
veteran has in fact been diagnosed with a disease associated 
with such exposure. 
38 C.F.R. § 3.309(e).  Thus, service connection may not be 
established by presumption based on herbicide exposure.  Id.   
The Board shall instead proceed with determining entitlement 
to service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service medical records dated in January 1975 show the 
veteran complained of a knot on the inside of his right 
thigh.  He was diagnosed with lymphadenitis.  In November 
1975, he complained of a lump in the left groin region.  The 
veteran was diagnosed with an abscess.  The July 1976 
separation reports of medical history and examination were 
devoid of complaints or diagnoses of fatty tumors.

The April 1977 VA examination noted the veteran had a removal 
of a tumor from the left thigh.  The examiner found no 
recurrence.  VA outpatient treatment records dated in July 
1980 indicate the veteran underwent excision of hydradenitis 
of the bilateral groin.

A November 1992 VA examination report noted a history of 
resected lipoma or fatty tumor from the inguinal areas 
bilaterally and proximal thigh, per the veteran.  However, as 
delineated above, the excision was for hydradenitis or 
hidradenitis, which is defined as "inflammation of a sweat 
gland usually of the apocrine type."  See Dorland's 
Illustrated Medical Dictionary, 766 (28th ed. 1994).  The 
examiner found the excisions to be well-healed with no 
drainage despite complaints to the contrary.

Private medical records dated in August 1995 show examination 
of the back revealed scattered lipomas.  Thereafter, there is 
no evidence of fatty tumors.   The January 2003 VA 
examination simply noted residual scars on the right thigh 
and left thigh secondary to hidradenitis suppurative surgery, 
for which service connection is currently in effect.  

Upon VA examination in April 2005, the two scars were again 
noted.  The veteran complained of itching in connection with 
the scars and that they "burst open" approximately every 
two to three weeks.  There were no physical findings of 
drainage.  Further, there was no evidence of fatty tumors.

Based on the evidence delineated above, there is an absence 
of a current diagnosis of fatty tumors.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran contends in various statements that he 
currently has fatty tumors that have been present since his 
separation from active service and related thereto, his 
statements do not constitute competent evidence of a 
diagnosis or a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

As previously noted, service connection is currently in 
effect for scars of the left medial thigh and scars of the 
right thigh.  The veteran's representative has argued for a 
separate award of service connection for the underlying 
condition that necessitated the excisions on the right and 
left thighs.  Specifically, it is their contention that fatty 
tumors are the causative factor; however, as just set forth 
above, there is no current evidence of fatty tumors.

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for fatty tumors, to 
include as a result of exposure to an herbicide agent, is 
denied


REMAND

The veteran has also filed a claim of entitlement to service 
connection for PTSD.  A preliminary review of the record 
discloses that further development is necessary prior to 
appellate disposition.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th Ed., 1994) (DSM-IV)).  
It is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99.  According to the opinion, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military force or hostile unit or instrumentality.  
Reasonable evidence to support a determination that the 
veteran engaged in combat may include the veteran's own 
statements, but, in most instances where he has not been 
awarded a combat-related citation, will include a 
consideration of all of the evidence of record in each case.  
The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

There has been inadequate development of the veteran's claim.  
In connection with his claim for PTSD, the veteran has set 
forth various stressors and/or traumatic experiences alleged 
to have occurred during his service in Vietnam.  These 
include the following: while driving in a convoy in January 
1969 on the way to Long Bin, the truck in front of him ran 
over a mine and all passengers were killed; February 1969 in 
FuHip, while on guard duty in a bunker, the fox hole next to 
him was blown up by hand grenades; November or December 1968 
in FuHip, suicide bombers raided and blew up his base; 1968 
to 1969 in FuHip, every three to four days mortars were 
thrown into his base; JS was killed in action while he was 
stationed with the 473rd Hawkeye unit; he saw friends and 
others blown away in front of his eyes; and saw comrades 
return to base camp with missing body parts.  In this case, 
there is no indication that the RO considered the holdings of 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen or Pentecost, supra.

It does not appear that the RO attempted to verify the 
stressor incidents described by the veteran by contacting the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records).  Further, the veteran avers that he was subjected 
to enemy mortar and/or rocket attacks.  In Pentecost,  the 
Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The veteran should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding the stressors delineated above.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

In view of the account given by the veteran of events that 
purportedly happened in service and because of the medical 
treatment that followed containing diagnoses of PTSD, the 
Board will ask for the AMC to attempt to develop the record 
further as delineated above.  If and only if, the stressors 
above have been verified, the veteran should then be afforded 
a VA examination to determine if the claimed PTSD is 
traceable to his period of active military duty.  38 U.S.C.A. 
§ 5103A (d).

A review of the record also discloses that the veteran is a 
recipient of Social Security Disability benefits.  A copy of 
the Administrative decision and the underlying treatment 
records utilized in reaching the aforementioned determination 
have not been associated with the claims folder.  Such must 
be obtained on remand. 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from other federal 
agencies such as the Social Security Administration (SSA).  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the veteran to 
provide any additional details concerning 
the following stressors: while driving in 
a convoy in January 1969 on the way to 
Long Bin, the truck in front of him ran 
over a mine and all passengers were 
killed; February 1969 in FuHip, while on 
guard duty in a bunker, the fox hole next 
to him was blown by hand grenades; 
November or December 1968 in FuHip, 
suicide bombers raided and blew up his 
base; 1968 to 1969 in FuHip, every three 
to four days mortars were thrown into his 
base; JS was killed in action while he 
was stationed with the 473rd Hawkeye 
unit; he saw friends and others blown 
away in front of his eyes; and saw 
comrades return to base camp with missing 
body parts.  He should also be reminded 
that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of bases or individuals involved in the 
events.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he says he 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

2. The AMC should contact NARA and 
request copies of the pertinent morning 
reports, operational reports, and lessons 
learned statements, or any other 
information regarding activities of the 
veteran's unit in Vietnam that would 
provide information about the events 
related by the veteran.  When this 
information has been obtained, it, 
together with the stressor information 
that has been provided/obtained from the 
veteran, should be forwarded to the JSRRC 
for further verification.  The JSRRC 
should specifically address each of the 
veteran's contentions regarding his unit 
and whether he would have been subjected 
to rocket attacks and/or mortar attacks 
with that unit.

3.  The AMC should determine whether the 
veteran is a veteran of combat and if 
there are any verified non-combat 
stressors which have been verified.

4.  If and only if, the aforementioned 
stressors are verified, then the AMC 
should arrange for an examination of the 
veteran by a VA psychiatrist to determine 
whether PTSD is present, and, if so, 
whether it is linked to any verified in-
service stressor(s).  The psychiatrist 
must review the entire claims file. The 
psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat- Related Post-Traumatic 
Stress Disorder are to be accomplished if 
deemed necessary to arriving at a 
diagnosis.  The AMC must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record, if any.

If a diagnosis of PTSD is appropriate, 
the examiner should specify the verified 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the veteran re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

5.  If a VA examination is scheduled, the 
veteran must be properly informed of his 
scheduled VA examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the provision 
of 38 C.F.R. § 3.655.  If the veteran 
does not report for the examination, the 
claims folder should include clear 
documentation of his failure to report, 
including a statement as to whether he 
failed to appear without notice, or 
whether he requested cancellation or 
postponement and rescheduling of the 
examination.

6.  The AMC must contact the SSA and 
obtain a copy of the award of disability 
benefits and the underlying treatment 
records utilized in reaching said 
determination.  All efforts to obtain 
these records should be clearly 
documented in the claims file.   

7.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

8.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If applicable and a VA 
examination is ordered, the AMC should 
review the requested report and required 
medical opinions to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  Appropriate time 
is to be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


